DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 12/22/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711            
                                                                                                                                                                                            
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 30, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “about” and “substantially” in claims 1, 24, 30, and 31 are relative terms which render the claims indefinite. The terms “about” and “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without a definition in the specification for these terms, it is unclear what ranges they are intended to encompass.
Claims 20 and 21 recite a first, second, and third set of barrels, and, appear to attempt to claim barrels dimensioned for different elements / bricks. However, in light of the specification and drawings, which do not appear to disclose or teach three different barrels (specification discloses only barrels 13, does not disclose three types or first, second, and third barrels; and, drawings also only show one type of barrel 13), it is unclear what is attempting to be claimed here. Further, since “different” dimensions are not explicitly claimed here, it is unclear if the same sized barrels are intended to be claimed, just in different sets or not. However, it is then unclear why different “types” of building blocks are claimed, and, again, if the types of blocks are intended to have the same dimensioned studs or different dimensioned studs. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 appears to simply repeat the limitations in claim 1 lines 13-14, with slightly different wording, but, defining the same elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 30-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishikawa (US Patent No. 7,229,334 B2).
In Reference to Claims 7 and 30-32
Ishikawa teaches (Claim 7) A base plate for supporting a plurality of interlocking building bricks, comprising: a planar sheet having a top surface and a bottom surface (an item 2, fig’s 1-4, top and bottom surfaces), with a plurality of nodes projecting from the top surface (items 6, fig’s 2-3), wherein the nodes in the plurality of nodes are dimensioned and spaced on the top surface of the planar sheet for engaging, in a mating connection, with one or more interlocking building bricks (column 3 line 49 - column 4 line 2), the planar sheet comprises a first interlocking mechanism extending along a first peripheral edge (items 7 and 8 along one edge, fig’s 2-4), and a second interlocking mechanism extending along a second peripheral edge (items 7 and 8 along a different edge, fig’s 2-4), the first and second interlocking mechanisms are adapted to mate with one another, such that the base plate is capable of mating with a second base plate of the same construction as the base plate (column 4 lines 40-45), the interlocking mechanism along the first peripheral edge is in the form of a two-tier annular ledge comprising a top ledge (items 7 along one edge, fig’s 2-4) and a bottom ledge (items 8 along the same edge, fig’s 2-4), the top ledge extending further horizontally from the planar sheet than the lesser extending bottom ledge (fig’s 2-4, items 7 extend further than recesses 8), the interlocking mechanism along the second peripheral edge is in the form of a two-tier annular ledge comprising a top ledge (items 8 along a different edge, fig’s 2-4) and a bottom ledge (items 7 along the different edge), the bottom ledge extending further horizontally from the planar sheet than the lesser extending top ledge (items 7 extend further than recesses 8; also note that items 7 and 8 are along the side from the top to the bottom and either can be considered a “top” ledge and a “bottom” ledge), and the further extending top ledge of the interlocking mechanism along the first peripheral edge meets with the lesser extending top ledge of the interlocking mechanism along the second peripheral edge such that there is formed a right angle corner between the two top ledges (column 4 lines 20-27 and 40-51, items 7 and 8 along different edges meet and form right angles as they are generally square), and the lesser extending bottom ledge of the interlocking mechanism along the first peripheral edge meets with the further extending bottom ledge of the interlocking mechanism along the second peripheral edge such that there is formed a right angle corner between the two bottom ledges (column 4 lines 20-27 and 40-51, items 7 and 8 along different edges meet and form right angles as they are generally square);
(Claim 30) wherein the interlocking mechanism along the first peripheral edge extends along substantially the entirety of the first peripheral edge, and the interlocking mechanism along the second peripheral edge extends aiding substantially the entirety of the second peripheral edge (items 7 and 8 extend along the entire edges, fig’s 2-4);
(Claim 31) wherein the plurality of nodes on the top surface of the planar sheet comprises nodes positioned to substantially abut the edge of the lesser extending top ledge of the interlocking mechanism along the second peripheral edge (fig’s 1-3, also note “substantially abut” is unclear; the examiner further notes that the nodes of applicant’s invention do not abut the edge, see application fig’s 10 and 11);
(Claim 32) wherein the plurality of nodes on the top surface of the planar sheet comprises a first set of nodes adjacent the first peripheral edge and a second set of nodes adjacent the second peripheral edge (notes along one side and another side, fig’s 1-4), nodes in the first set of nodes being positioned at a first spacing distance from the first peripheral edge and nodes in the second set of nodes being positioned at a second spacing distance from the second peripheral edge (notes are spaced from the edges), such that a sum of the first spacing distance and the second spacing distance Is approximately equal to a spacing distance between adjacent nodes in the plurality of nodes that are positioned at a central region of the top surface of the planar sheet (fig. 1, when connected, items 2 create a uniform grid, meeting this limitation, also see fig. 3 which shoes extending surface at edges away from items 6 is half of the spacing between items 6; also, various blocks are uniform in spacing and mate with items 6 of overlapping grids, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelsen (US Patent No. 6,634,920) in view of Jakobsen (US Patent No. 2,810,233).
In Reference to Claim 1, 4, 22-24, and 26
Michaelsen teaches (Claim 1) A base plate for supporting a plurality of interlocking building bricks, comprising: a planar sheet having a top surface and a bottom surface (top surface of item 7, fig’s 2-4), with a plurality of nodes projecting from the top surface (tops of items 8, fig’s 2-4), wherein the nodes in the plurality of nodes are dimensioned and spaced on the top surface of the planar sheet for engaging, in a mating connection, with one or more interlocking building bricks (column 1 lines 3-6), the plurality of nodes comprises a node having a vertical cylindrical wail and a horizontal top wall (tops of items 8, fig’s 2-4), []; 
 (Claim 22) wherein the node has a diameter, at a base of the node, of [x] inches (fig’s 2-4);
(Claim 23) wherein the node has a height, as measured from a base of the node to the horizontal top wall, of [x] inches (fig’s 2-4); 
(Claim 24) wherein adjacent nodes in the plurality of nodes are spaced by a distance of about [x] inches, as measured between central vertical axes of the nodes (fig’s 2-4).
(Claim 26) wherein the bottom surface comprises perimeter ridges that extend along the perimeter of the bottom surface (item 10, fig. 2).
Michaelsen fails to teach the feature of the taper and bevel of claims 1 and 4, and the specific dimensions of claims 1 and 22-24. 
Jakobsen teaches [a] vertical cylindrical wall tapering along its vertical height (outer walls of item 5, fig. 5), [a] node comprises a rounded bevel extending around a circumference of the node at an edge between the vertical cylindrical wall and the horizontal top wall, such that in a profile view of the node, the rounded bevel presents a curved transition between the vertical cylindrical wall and the horizontal top wall (top edge of item 5 in fig. 6), the vertical cylindrical wall tapers continuously from the top surface of the planer sheet to the rounded bevel (fig. 5, from bottom to top, also fig. 6, cylindrical wall is continuous from bottom to bevel), with a taper angle ranging from about [x]° to about [x]° as measured relative to an axis extending perpendicular to the top surface of the planar sheet, and the rounded bevel has a radius of curvature ranging front about [x] to about [x] inches (fig’s 5 and 6).
	(Claim 4) wherein a diameter of the vertical cylindrical wall tapers continuously from a base of the node to the bevel extending around the circumference of the node (fig. 5, from bottom to top, also fig. 6, cylindrical wall is continuous from bottom to bevel).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy building element system of Michaelsen with the feature of tapered walls and beveled circumference as taught by the building element system of Jakobsen for the purpose of allowing the nodes to align, connect, and disconnect with each other more easily as taught by Jakobsen (column 2 lines 37-50), making the device more reliable, easier to use, and more attractive to the users. 
	Further, the examiner notes that it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). And, that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since Michaelsen teaches nodes sized to mate with building blocks or other structures, and, further, since Jakobsen also teaches nodes sized to mate with recesses of building blocks or other structures, including tapered nodes and beveled nodes, merely claiming the particular dimensions of the node, bevel, or taper would not change the operation of the device, does not appear it would create a performance difference, and, therefore, is not a patentable advance. Merely claiming particular dimensions of nodes to mate with particular recesses is an obvious matter of engineering design choice and is not a patentable advance. 

Claims 18-21, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelsen in view of Jakobsen, and further in view of Samo et al. (US Patent No. 9,480,931).
In Reference to Claims 18-21 
The modified device of Michaelsen teaches all of claim 1 as discussed above. 
Michaelsen fails to teach the mating barrels of claims 18-21. 
Samo teaches (Claim 18) wherein [a] bottom surface of [a] planar sheet comprises a plurality of barrels (items 56, fig’s 10 and 10A), the plurality of barrels comprising barrels dimensioned for mating with a plurality of nodes on a second base plate of the same construction as the base plate (fig. 10A and column 6 lines 47-54 and column 6 line 66 – column 7 line 24);
(Claim 19) wherein the bottom surface of the planar sheet comprises a plurality of barrels, the plurality' of barrels comprising barrels dimensioned for mating with studs of interlocking building bricks (items 56, fig’s 10 and 10A, and column 6 lines 47-54 and column 6 line 66 – column 7 line 24);
(Claim 20) wherein the plurality of barrels, comprises a first set of barrels dimensioned for mating with studs of a first type of interlocking building bricks, and a second set of barrels dimensioned for mating with studs of a second type of interlocking building bricks (a first set of items 56 and a second set of items 56, column 6 lines 47-54 and column 6 line 66 – column 7 line 24; note this is broad and does not appear to claim different dimensions, only dimensions for mating with different types of bricks, which is functional / intended use language);
(Claim 21) wherein the plurality of barrels comprises a third set of barrels dimensioned for mating with a plurality of nodes on a second base plate of the same construction as the base plate (a third set of items 56, column 6 lines 47-54 and column 6 line 66 – column 7 line 24; note this is broad and does not appear to claim different dimensions, only dimensions for mating with different types of bricks, which is functional / intended use language).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building element system of Michaelsen with the feature of bottom barrels as taught by the building element system of Samo for the purpose of allowing the system to be connected in a wider range of arrangements, including connecting baseplates together as well as connecting building blocks on both a top or bottom of a baseplate as taught by Samo (column 6 lines 47-54 and column 6 line 66 – column 7 line 24), making the system more versatile, and more interesting and attractive to the users. 

In Reference to Claims 27 and 28
 The modified device of Michaelsen teaches all of claims 1 and 26 as discussed above. 
Michaelsen fails to teach the grid of ridges of claims 27 and 28. 
Samo teaches (Claim 27) wherein the bottom surface comprises intersecting interior ridges that are arranged in a grid in an interior region within the perimeter of the bottom surface (fig. 20);
(Claim 28) wherein the perimeter ridges and the interior ridges have a height of [x] inches, as measured from the bottom surface of the planar sheet (fig. 20).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the baseplate building element system of Michaelsen with the feature of a bottom grid as taught by the baseplate building system of Samo for the purpose of providing a wider range of connection options for connecting nodes of other baseplates or building elements as taught by Samo (column 10 lines 39-66), making the system more versatile, and more interesting and attractive to the users. 

Claims 7 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US Patent No. 7,229,334 B2) in view of Yoshitaka (US Patent No. 3,594,940).
In Reference to Claims 7 and 30-32
 	The examiner notes that, broadly interpreted, all of the claim limitations of claims 7 and 30-32 are believed to be met by Ishikawa, as discussed above. Specifically, since, along one sides of items 2, items 7 can be used to read on “top” ledges and items 8 “bottom” ledges, while, along another side of items 2, items 8 can be used to read on “top” ledges and items 7 “bottom” ledges, both of which mate with each other, and both of which extend from a top to a bottom of the side and extend substantially along the sides. Further, the grid made by connecting elements is uniform, meeting the spacing limitations of claim 32. 
	However, in the alternate view that something more specific regarding “top” and “bottom” ledges was intended, or, that the spacing is not explicit, an alternate rejection is set forth below:
	Yoshitaka teaches (Claim 7) a baseplate grid for a construction toy which has continuous top and bottom ledges that alternately mate with each other forming right angles (fig’s 2 and 7, items 2, 3, and edge of baseplate 1); and 
(Claim 32) first and second edge spacing combining to equal to a spacing between adjacent nodes (column 2 lines 5-13).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the side connecting baseplate structure of Ishikawa with the feature of top and bottom ledges that mate with each other and edge spacing equivalent to spacing between nodes as taught by the connecting baseplate structure of Yoshitaka for the purpose of providing a mating structure between baseplates that is more versatilely connectable, as taught / shown by Yoshitaka (fig’s 1, 7, 9-12, summary, and column 1 line 74 – column 2 line 24), making the system more versatile, easier to use, and more attractive to the users. 
The examiner further notes that it has been held that substitution / selection of one known element for another is an obvious matter of engineering design choice, see Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988), therefore, merely using one type of connection on the sides of the baseplates instead of another that serves the same function is not a patentable advance. 

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new grounds of rejection. See action above for details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711